 

U.S. DISTRICT COURT - Nv.D. OF NY.

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK DEC 05 2019
United States of America, AT. O'CLOCK
ohn Mt Domurad, Clerk - Utica
Plaintiff,
Vv. Civil Action No. 5:19-cv-00535 (DNH/TWD)

Any and all fund located in Bank of America AMENDED FIRST FINAL ORDER OF
Account XXXXX 1465, VL: $65,309.46 inthe | FORFEITURE
name of Lonny Pagh and Janette Pagh,

 

Defendant.

 

WHEREAS on or about October 23, 2019, a Settlement and Forfeiture Agreement was
filed (ECF No. 27) wherein the Plaintiff, United States of America, and claimant Lonny Pagh
(“claimant”), by and through his attorney, Edward Burch, Esquire, agreed to settle this case in lieu
of further litigation and in accordance with the terms and conditions of the Settlement and
Forfeiture Agreement, and the Court reviewing the same and for good cause finds that:

WHEREAS no other parties or entities have filed a claim to the defendant bank account
and the time to do so has expired; it is therefore

ORDERED, ADJUDGED and DECREED that of the seized bank account funds,
$60,000.00 in U.S. currency shall be forfeited to the United States government and disposed of
according to law, and $5,309.46! be returned to Lonny Pagh via his attorney, Edward Burch; and
it is further

ORDERED, ADJUDGED and DECREED that this Court shall retain jurisdiction to
enforce this Order and amend it as necessary.

IT IS SO ORDERED.

Jrecember ~
Nowember A, 2019 x) LY \/
‘

Hon. David N. Hitrd )
United States District Judg

 

' Due to typographical error in the Settlement Agreement, the amount to be returned to claimant is hereby amended.
